DISMISSED and Opinion Filed November 30, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00773-CV

                      TERRENCE SWANSON, Appellant
                                 V.
                     DALLAS COUNTY, ET AL., Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. TX-20-00397

                        MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Nowell, and Justice Smith
                             Opinion by Justice Smith
      This is an appeal from the trial court’s order granting appellees’ motion for

summary judgment. In a September 30, 2022 letter, the Court notified appellant that,

subject to mostly statutory exceptions, an appeal may be taken only from a final

judgment that disposes of all parties and claims. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001). The summary judgment granted the appellees’ request

for collection of delinquent ad valorem taxes for the years 2019 and 2021. However,

the summary judgment did not dispose of appellees’ request for foreclosure of their

liens, an order of sale, or attorney’s fees, and no other order appeared to dispose of

those claims. Thus, the summary judgment did not appear appealable. See Id.
      Therefore, in order to determine jurisdiction, the Court requested that

appellant file a letter addressing the Court’s concern by October 10, 2022, or else

risk dismissal of the appeal. To date, appellant has failed to file the requested letter

brief. Accordingly, on the record before us, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a),(c).



                                            /Craig Smith/
                                            CRAIG SMITH
                                            JUSTICE



220773F.P05




                                          –2–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              JUDGMENT

TERRANCE SWANSON, Appellant                 On Appeal from the 44th District
                                            Court, Dallas County, Texas
No. 05-22-00774-CV       V.                 Trial Court Cause No. TX-20-00397.
                                            Opinion delivered by Justice Smith.
DALLAS COUNTY, PARKLAND                     Chief Justice Burns and Justice
HOSPITAL DISTRICT, DALLAS                   Nowell participating.
COUNTY COMMUNITY
COLLEGE DISTRICT, DALLAS
COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL
DISTRICT AND CITY OF
DALLAS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

Judgment entered November 30, 2022.




                                      –3–